DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3, 5-8, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over (reference) claims 11 and 14 of U.S. Patent No. U.S. Patent 10,465,871 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3, 5-8, 10, and 13 are anticipated or claimed similar to the limitations of reference claims 11 and 14, as shown in the table below.


Claims 1, 3, 5-8, 10, and 13 of present U.S. Patent Application No. 17/660,867
(Reference) claims 11 and 14 of U.S. Patent No. 10,465,871 B2
1. A light emitting diode (LED) flat panel lighting device comprising: an LED flat panel light comprising: a front cover; a back cover; a ring secured to the front cover and to the back cover (ref. claim 11 recites a ring positioned between the front cover and the back cover, where positioning of the ring relative to the front and back covers has inherent contact or connection with associated with the front and back covers that would make the ring secured between the front and back covers); and one or more LEDs disposed between the front cover and the back cover (since ref. claim 11 recites a ring is positioned between the front cover and the back cover and at least one LED mounted within the ring, then it means that the at least one LED is also disposed between the front cover and the back cover); and one or more spring-loaded wall clips secured to the LED flat panel light (ref. claim 11 recites at least one spring-loaded wall clip secured to the frame and since it also recites A light emitting diode (LED) flat panel light comprising:… a frame, then the at least one spring-loaded wall clips are also secured to the LED flat panel light), the one or more spring-loaded clips configured hold (ref. claim 11 recites mount which is similar to hold) the LED flat panel lighting device within a hole in a surface.
11. A light emitting diode (LED) flat panel light comprising: a front cover and a back cover; a ring positioned between the front cover and the back cover; at least one LED mounted within the ring  such that light emitted by the LED is emitted toward a central region of the ring; a frame having an interior edge, the interior edge in contact with a perimeter of the front cover and a perimeter of the back cover, the frame comprising one or more first mating mechanisms along an external edge of the frame; and at least one spring-loaded wall clip secured to the frame via the one or more first mating mechanisms, the spring-loaded wall clip configured to mount the LED flat panel light within a hole in a mounting surface such that the LED flat panel is flush-mounted to the mounting surface.
3. The LED flat panel lighting device of claim 1, wherein the flat panel light further comprises one or more mating mechanisms and the one or more spring-loaded clips are each secured to a respective mating mechanism of the one or more mating mechanisms.
11. A light emitting diode (LED) flat panel light comprising: a front cover and a back cover; a ring positioned between the front cover and the back cover; at least one LED mounted within the ring such that light emitted by the LED is emitted toward a central region of the ring; a frame having an interior edge, the interior edge in contact with a perimeter of the front cover and a perimeter of the back cover, the frame comprising one or more first mating mechanisms along an external edge of the frame; and at least one spring-loaded wall clip secured to the frame via the one or more first mating mechanisms, the spring-loaded wall clip configured to mount the LED flat panel light within a hole in a mounting surface such that the LED flat panel is flush-mounted to the mounting surface.
5. The LED flat panel lighting device of claim 1, wherein the LED flat panel light further comprises a frame having an interior edge, the interior edge in contact with a perimeter of the front cover and a perimeter of the back cover.
11. A light emitting diode (LED) flat panel light comprising: a front cover and a back cover; a ring positioned between the front cover and the back cover; at least one LED mounted within the ring such that light emitted by the LED is emitted toward a central region of the ring; a frame having an interior edge, the interior edge in contact with a perimeter of the front cover and a perimeter of the back cover, the frame comprising one or more first mating mechanisms along an external edge of the frame; and at least one spring-loaded wall clip secured to the frame via the one or more first mating mechanisms, the spring-loaded wall clip configured to mount the LED flat panel light within a hole in a mounting surface such that the LED flat panel is flush-mounted to the mounting surface.
6. The LED flat panel lighting device of claim 5, wherein the frame comprises a lip configured to act as trim about a perimeter of the LED flat panel lighting device. (Ref. claim 14 recites the frame comprises a lip such that when the LED flat panel light is flush-mounted to the mounting surface, the lip is configured to engage a first surface of the mounting surface, where the lip extending from the frame and engaging a first surface of the mounting surface is a common way to have the lip act as trim at the perimeter of the frame by the lip hiding the edges of the hole of the surface upon mounting the flat panel light into the hole and the lip against the surface around the hole.)
14. The LED flat panel light of claim 11, wherein the frame comprises a lip such that when the LED flat panel light is flush-mounted to the mounting surface, the lip is configured to engage a first surface of the mounting surface and the at least one spring-loaded clip is configured to engage a second surface of the mounting surface.
7. The LED flat panel lighting device of claim 6, wherein the LED flat panel lighting device is configured to be flush-mounted within the surface such that the one or more spring-loaded clips are biased (the spring-loaded clips inherently are biased) against a back side of the surface and the lip engages a front side of the surface. (Ref. claim 14 identifies a first surface and second surface of the mounting surface which can be designated arbitrarily as either front and back sides of the surface on which the lip and at least one spring-loaded clip engage, respectively, the spring-loaded clip being inherently biased to engaged with the designated back side or second surface.)
14. The LED flat panel light of claim 11, wherein the frame comprises a lip such that when the LED flat panel light is flush-mounted to the mounting surface, the lip is configured to engage a first surface of the mounting surface and the at least one spring-loaded clip is configured to engage a second surface of the mounting surface.
8. The LED flat panel lighting device of claim 5, wherein the frame comprises further comprises one or more mating mechanisms and the one or more spring-loaded clips are each secured to a respective mating mechanism of the one or more mating mechanisms.
11. A light emitting diode (LED) flat panel light comprising: a front cover and a back cover; a ring positioned between the front cover and the back cover; at least one LED mounted within the ring such that light emitted by the LED is emitted toward a central region of the ring; a frame having an interior edge, the interior edge in contact with a perimeter of the front cover and a perimeter of the back cover, the frame comprising one or more first mating mechanisms along an external edge of the frame; and at least one spring-loaded wall clip secured to the frame via the one or more first mating mechanisms, the spring-loaded wall clip configured to mount the LED flat panel light within a hole in a mounting surface such that the LED flat panel is flush-mounted to the mounting surface.
10. The LED flat panel lighting device of claim 5, wherein the frame, the front cover, and the back cover enclose the ring into an interior of the LED flat panel light. (ref. claim 11 recites a ring positioned between the front cover and the back cover; … a frame having an interior edge, the interior edge in contact with a perimeter of the front cover and a perimeter of the back cover, which such an arrangement places the ring to be enclosed by the front cover, back cover, and frame with its interior edge in contact with perimeters of front and back covers.  
11. A light emitting diode (LED) flat panel light comprising: a front cover and a back cover; a ring positioned between the front cover and the back cover; at least one LED mounted within the ring such that light emitted by the LED is emitted toward a central region of the ring; a frame having an interior edge, the interior edge in contact with a perimeter of the front cover and a perimeter of the back cover, the frame comprising one or more first mating mechanisms along an external edge of the frame; and at least one spring-loaded wall clip secured to the frame via the one or more first mating mechanisms, the spring-loaded wall clip configured to mount the LED flat panel light within a hole in a mounting surface such that the LED flat panel is flush-mounted to the mounting surface.
13. The LED flat panel lighting device of claim 1, wherein the one or more spring-loaded clips are configured to be biased against a back side of the surface when the LED flat panel lighting device is positioned within the hole in the surface. (Ref. claim 14 recites the at least one spring-loaded clip is configured to engage a second surface of the mounting surface, where the at least one spring-loaded clip is inherently biased from the clip being described as spring-loaded upon engaging a second surface of the mounting surface, and where the second surface would arbitrarily be a surface that is back or front of the mounting surface.  
14. The LED flat panel light of claim 11, wherein the frame comprises a lip such that when the LED flat panel light is flush-mounted to the mounting surface, the lip is configured to engage a first surface of the mounting surface and the at least one spring-loaded clip is configured to engage a second surface of the mounting surface.




Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 lines 7-8 recites “the one or more spring-loaded clips configured hold the LED flat panel lighting device”, where “configured hold” is lacking a preposition (i.e. to).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU et al (US 9,228,724 B2).
Regarding claim 1, WU discloses a light emitting diode (LED) flat panel lighting device (Fig.1 shows an LED lamp structure) comprising: an LED flat panel light (Fig.1 shows light emitting module 10 disposed with radiator module 20 and supporting ring 30) comprising: a front cover (lamp cover 13 in Figs.2A-2B); a back cover (holder 21); a ring (body 12 shown in Figs.2A-2B as having a ring-shape) secured (Figs.4 and 5A-5B) to the front cover (13) and to the back cover (21); and one or more LEDs (111 in Fig.2A described in col.2 lines 37-44) disposed between (Figs.2A-2B) the front cover (13) and the back cover (21); and one or more spring-loaded wall clips (elastic fasteners 40) secured (by supporting ring 30 as described in col.2 lines 34-35) to the LED flat panel light (10, 20, 30), the one or more spring-loaded clips (40) configured hold the LED flat panel lighting device (Fig.1 shows an LED lamp structure) within a hole in a surface (col.2 lines 33-36 describes the LED lamp is a recessed light, the supporting ring 30 and the elastic fastener 40 are configured to be embedded in a floor, wall or ceiling).
Regarding claim 2, WU discloses the surface being a wall or a ceiling (col.2 lines 33-36 describes the LED lamp is a recessed light, the supporting ring 30 and the elastic fastener 40 are configured to be embedded in a floor, wall or ceiling).
Regarding claim 3, WU discloses wherein the flat panel light (Fig.1 shows light emitting module 10 disposed with radiator module 20 and supporting ring 30) further comprises one or more mating mechanisms (Fig.2B shows a pair of upstanding elements 31 disposed at opposite sides of the supporting ring 30) and the one or more spring-loaded clips (elastic fastener 40) are each secured (Fig.2B) to a respective mating mechanism (one of 31) of the one or more mating mechanisms (pair of 31).
Regarding claim 14, WU discloses the LED flat panel light (Fig.1 shows light emitting module 10 disposed with radiator module 20 and supporting ring 30) comprises an internal power source (Fig.3 shows driver unit 23 disposed within radiator module 20), 
Regarding claim 15, WU discloses the front cover (lamp cover 13 in Figs.2A-2B) being translucent (col.2 lines 44-46).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 9,228,724 B2).
WU discloses the one or more spring-loaded clips (elastic fastener 40) each secured (by supporting ring 30 as described in col.2 lines 34-35, Fig.2B) to a respective mating mechanism (one of 31), except via a respective mechanical fastener. 
WU does illustrate the elastic fasteners 40 in Figs.2A-2B having an L-shaped base elements each formed with holes aligned, symbolized by dash-line patterns, with corresponding upright bores labeled as 31.  For the elastic fasteners 40 to remain secured to the supporting ring 30 by the upright bores for the assembled LED lamp structure (Fig.1) to securely engage being embedded in a floor, wall or ceiling, attachment or securement between apertures of the elastic fasteners 40 and the upright bores of supporting ring, corresponding fasteners is commonly implemented to make such secure attachment.  WU teaches in col.3 lines 4-10 using screw 213 in Fig.2A inserted into fixing hole 212 of holder 21 and into a bore/opening of dissipating base 22 and using screw 113 in Fig.2B for inserting in hole 112 of substrate 11 and to upright bores of body 12, for the purpose of fixing holder 21 to dissipating base 22 and to fix light emitting module 10 to the body 12.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the openings formed on the base of each elastic fastener 40 and aligned with upright bores of supporting ring 30 of WU et al to include corresponding screws inserted there through as taught by similar fastening arrangements of screws inserted in alighned holes and bores of other elements (21, 22, 11, 12) of WU et al  in order to secure attachment of the elastic fastener 40 to supporting ring 30, thereby securely engage the assembled LED lamp structure (Fig.1) to being embedded in a floor, wall or ceiling. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 9,228,724 B2) in view of SAMPSELL et al (US 2013/0286667 A1).
WU disclose the surface (col.2 lines 33-36 describes the LED lamp is a recessed light, the supporting ring 30 and the elastic fastener 40 are configured to be embedded in a floor, wall or ceiling), except being drywall, paneling, or shiplap.
SAMPSELL teaches in ¶0053 and illustrated in Figs.3A-3B, a light fixture 200 configured to be installed within an aperture 202 formed in a ceiling tile 204 or in any suitable structural members, including ceilings, soffits, walls or any other structural member, where these structural members may be formed from soft or otherwise machinable building materials that include gypsum board, drywall, wood, or medium-density fiberboard (MDF), with implementations that allow a portion of the structural member may be cut out or otherwise removed to form an aperture allowing access to the hollow space on the opposite side of the structural member.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the ceiling or wall surface embedding the LED lamp structure (10, 20, 30, 40) of WU et al to include being made of a soft or otherwise machinable building material made of drywall, wood, or medium-density fiberboard (MDF) as taught by SAMPSELL et al to implement the surface to form an aperture and allowing access to the hollow space on the opposite side of the structural member, thereby make electrical connections to electrically connect the LED lamp structure and install it within the hole so to facilitate installation an operable fixed LED lamp structure as a powered fixture.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 9,228,724 B2) in view of RYDER et al (US 9,897,305 B2)
Regarding claim 12, WU does not disclose the depth of the LED flat panel lighting device (Fig.1) of from the back cover to the front cover being substantially equal to a thickness of the surface.
RYDER teaches in col.7 line 52 to col.8 line 58 and illustrated in Fig.21, the light fixture 102 adapted to be recessed into an opening defined by a ceiling 104 and provided in any of rectangular and circular frames, where the depth appears substantially equal to the thickness of the ceiling 104.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the depth the LED lamp structure (10, 20, 30, 40) of WU et al to include being substantially equal to a thickness of the ceiling as taught by RYDER et al in order to impede leakage from the plenum and seal environments below the light fixture and the above plenum environment.
Regarding claim 13, WU does not disclose the one or more spring-loaded clips (40) configured to be biased against a back side of the surface when the LED flat panel lighting device is positioned within the hole in the surface.
RYDER teaches in col.12, lines 19-34, rotatable mounting arm 202 being urged by a torsion or coil spring toward the extended or retracted position so as to allow the light fixture 102 to be tightened to ceiling 104 where the mounting arms 202 engages the back/top side of the ceiling 104. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the elastic fastener 40 LED lamp structure (10, 20, 30, 40) embedded in the ceiling or wall surface of WU et al to include being extended and engaged with the back/top side of the ceiling as taught by RYDER et al in order to securely embed and stabilize the LED lamp structure or fixture disposed within the opening by the elastic fastener or mounting arms engaged with ceiling back surface . 


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach: from claim 9, the LED flat panel lighting device of claim 8, wherein the one or more mating mechanisms are protrusions comprising respective screw holes configured to enable securing each of the one or more spring-loaded clips to the respective mating mechanism of the one or more mating mechanisms via a screw.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MANDY et al (US 2015/0085499) show in a light fixture mounting assembly having spring clips (50, 51) configured to bias arm 52 downward toward is deployed position to engage with ceiling upper surface 54 to support a housing 12 enclosing a lamp module 28 of LED lamps. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-W 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

December 15, 2022
AC